Fish, J.
1. Where a policy of life insurance expressly stipulated that the premium should be paid annually on or before a specified day, at the home office of the company, or to an agent producing a receipt of the company, signed by its president or secretary, and that if not so paid the policy should then become void, and that none of the terms of the policy could be changed or waived except by written agreement signed by the president or secretary of the company, a failure to pay the premium as stipulated released the company from all liability upon the policy. See Reese v. Fidelity Asso., ante, 482.
2. Where the local agent of the company represented to the holder of such a policy that the company would change it so that the premium would be payable quarterly instead of annually, and the assured thereafter made a written request of the company that it make such change, the mere *866failure of the company to reply to this request was no excuse for not paying the premium in accordance with the terms of the policy.
Argued July 20, —
Decided August 8, 1900.
Action on insurance policy. Before Judge Nottingham. City court of Macon. November 4, 1899.
Dessau, Harris & Birch, for plaintiff in error.
M. G. Bayne and T. J. Cochran, contra.
3. The evidence submitted upon the trial demanded a finding in favor of the company, and the court erred in rendering judgment for the plaintiff. Judgment reversed.

All the Justices concurring.